In an action by an administratrix to recover damages for personal injury and wrongful death arising out of an automobile accident which occurred in the Province of Quebec, Canada, defendant appeals from an order of the Supreme Court, Queens County, entered September 28, 1964 which denied her motion for summary judgment pursuant to CPLR 3212. Order affirmed, with $10 costs and disbursements. The car involved in this accident was owned, registered and insured in the State of New York. Both occupants of the ear were residents of this State. Defendant contends that the law of the Province of Quebec should govern this action, and not the law of the State of New York. In Quebec, a guest passenger in a private motor vehicle has no cause of action for negligence against the owner or driver (Civil Code of the Province of Quebec, §§ 1054, 1056). In our opinion, this action is governed by the laws of the State of New York and not by Canadian law (cf. Babcock v. Jackson, 12 N Y 2d 473). Hence, the defendant’s motion for summary judgment was properly denied. Beldoek, P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.